                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6          tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff The Bank of New
                                                                 York Mellon f/k/a Bank of New York as
                                                             8   Trustee for the Certificateholders of the
                                                                 CWABS, Inc., Asset-Backed Certificates,
                                                             9   Series 2005-9
                                                            10                                UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON FKA                       Case No.:      2:16-cv-00648-APG-PAL
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                      LAS VEGAS, NEVADA 89134




                                                            13   FOR THE CERTIFICATEHOLDERS OF THE
                                                                 CWABS,      INC.,       ASSET-BACKED                  [PROPOSED]  ORDERBOND
                                                                                                                       ORDER TO RELEASE   TO                 RELEASE
AKERMAN LLP




                                                            14   CERTIFICATES, SERIES 2005-9,                          BOND

                                                            15                                 Plaintiff,
                                                                 vs.
                                                            16
                                                                 MONACO LANDSCAPE MAINTENANCE
                                                            17   ASSOCIATION, INC.; LN MANAGEMENT
                                                                 LLC SERIES 8007 PALACE MONACO a/k/a
                                                            18   LN MANAGEMENT, LLC; and RED ROCK
                                                                 FINANCIAL SERVICES, LLC,
                                                            19
                                                                                               Defendants.
                                                            20

                                                            21
                                                                          LN Management LLC Series 8007 Palace Monaco demanded The Bank of New York Mellon
                                                            22
                                                                 f/k/a Bank of New York as Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed
                                                            23
                                                                 Certificates, Series 2005-9 (BoNYM) post a cost bond pursuant to NRS 18.130(1). (ECF No. 10)
                                                            24
                                                                 The court entered an order directing a $500.00 cash deposit. (ECF No. 13.) The cash deposit was
                                                            25
                                                                 subsequently made by Akerman LLP on behalf of its client. (ECF No. 23.) The purpose of the cost
                                                            26
                                                                 bond is to provide "security for the costs and charges which may be awarded against [the] plaintiff . .
                                                            27

                                                            28                                                  1
                                                                 50369287;1
                                                             1   ." NRS 18.130(1). The court granted a stipulation of Dismissal without prejudice. (ECF No. 34.)

                                                             2   The court subsequently entered judgment on all remaining claims and instructed the clerk to close

                                                             3   the case. (ECF Nos. 107-108.) Since no costs may be awarded against BoNYM and this matter is

                                                             4   now concluded, the court will refund the $500.00 deposit plus interest to Akerman LLP.

                                                             5            IT IS SO ORDERED.

                                                             6            Dated: October 4, 2019.
                                                                          Dated:______________, 2019.

                                                             7

                                                             8                                                       ___________________________________
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                             9
                                                                 Submitted by:
                                                            10
                                                                 AKERMAN LLP
                                                            11
                                                                 /s/ Tenesa S. Powell
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                      LAS VEGAS, NEVADA 89134




                                                            13   TENESA S. POWELL, ESQ.
AKERMAN LLP




                                                            14   Nevada Bar No. 12488
                                                                 1635 Village Center Circle, Suite 200
                                                            15   Las Vegas, NV 89134
                                                                 Attorneys for The Bank of New York Mellon
                                                            16   f/k/a Bank of New York as Trustee for the
                                                                 Certificateholders of the CWABS, Inc., Asset-
                                                            17   Backed Certificates, Series 2005-9

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                                   2
                                                                 50369287;1
